Case: 11-30130     Document: 00511863828         Page: 1     Date Filed: 05/22/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 22, 2012

                                       No. 11-30130                        Lyle W. Cayce
                                                                                Clerk

ARTHUR LOUIS ROBINSON, DOROTHY F. JACKSON,
ADMINISTRATRIX OF THE SUCCESSION OF ARTHUR LOUIS
ROBINSON,

                                                  PLAINTIFF-APPELLANT
v.

COCA-COLA COMPANY,

                                                  DEFENDANT-APPELLEE



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   2:10-cv-3060


Before BENAVIDES, STEWART, and GRAVES, Circuit Judges.
JAMES E. GRAVES, JR., Circuit Judge:*
        The Succession of Robinson appeals the district court’s grant of a motion
to dismiss for Coca-Cola in an action for judicial partition and for restoration to
the situation prior to a series of contracts entered into by Robinson. Because the
district court properly granted the motion to dismiss, we AFFIRM.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30130      Document: 00511863828        Page: 2    Date Filed: 05/22/2012



                                     No. 11-30130

                    FACTS AND PROCEDURAL HISTORY
      In 1934, Edward Barq, the originator of Barq’s soft drinks, and Jesse
Robinson (“Jesse”), the father of Arthur Robinson (“Arthur”), entered into a
franchise agreement (the “1934 Agreement”), which permitted Jesse to
manufacture and sell Barq’s beverages in certain Louisiana parishes. Jesse
formed Barq’s Beverages, Inc. (“BBI”), through which he manufactured and
distributed Barq’s beverages.
      Jesse died in 1949, leaving his wife, Marie, and three adult children,
Arthur, Betty, and Yula. Upon Jesse’s death, Marie received a one-half interest
in BBI and a one-half interest in the 1934 Agreement. The three children each
received a one-sixth interest in BBI and a one-sixth interest in the 1934
Agreement. Marie controlled the operations of BBI until 1970,when she had a
stroke. Shortly thereafter, Arthur entered into a series of agreements selling his
interests in BBI to his sisters.
      On June 4, 1971, Arthur, Betty, and Yula entered into three agreements
(collectively “1971 Agreements”). Pursuant to the first agreement, Sale of
Interest of Movable Property (“Rights Agreement”), Arthur sold all interests he
held in the 1934 Agreement to his sisters for $5,000. Pursuant to the second
agreement (“Share Agreement”), Arthur sold to BBI his 198 shares of BBI stock
for $270,000. Pursuant to the third agreement (“Agreement”1), Arthur agreed
to sell to BBI for $80,000 “all the shares of the common capital stock of Barq’s
which Robinson may receive from his mother, Mrs. Marie V. Robinson, by
inheritance and/or by gift inter vivos and/or mortis causa, or otherwise.” The
Agreement also set forth an escrow and payment schedule for disbursement of
the $80,000, depending upon when Arthur sold the shares to BBI, and included
a provision in the event that Arthur received no other shares.

      1
         Robinson refers to this as the “Succession Shares Agreement” and Coca-Cola refers
to this as the “Agreement to Sell” but it is merely entitled “Agreement.”

                                            2
   Case: 11-30130       Document: 00511863828          Page: 3    Date Filed: 05/22/2012



                                       No. 11-30130

       Marie died on January 28, 1979, and her succession2 was opened in New
Orleans. Marie’s will provided that her estate be divided equally between
Arthur, Betty, and Yula. While the succession was pending, Arthur contracted
with his sisters and BBI to dispose of all interests he was to receive through the
succession (“1980 Agreement”) for a total of $470,000.3 Arthur was also released
from all debts, expenses and taxes owed on behalf of Marie’s estate.
       Before Marie’s death, two Louisiana attorneys, John Koerner and John
Oudt, purchased the original Barq’s Incorporated from the Barq family in
Mississippi.4 The name was changed to Barq’s, Inc., and the headquarters were
relocated from Biloxi to New Orleans. In 1988, Barq’s, Inc., entered into an
Asset Purchase Agreement to purchase certain BBI assets for $4,650,000. The
remaining assets remained with BBI until its liquidation. BBI adopted a
voluntary plan of liquidation and was dissolved on December 31, 1988.
       Barq’s, Inc., was purchased by Coca-Cola in 1995 in exchange for 1,388,685
shares of the Coca-Cola Company that were then valued at approximately
$91,740,000.
       Arthur died in 1996. In 2010, an action was filed in the U.S. District Court
for the Eastern District of Louisiana on behalf of the Succession of Arthur Louis
Robinson (“Robinson”) asking the court to restore Arthur’s stock and rights
obtained pursuant to the 1934 Agreement between Edward Barq and Jesse
Robinson. Coca-Cola filed a motion to dismiss. On January 5, 2011, the district
court granted the motion and dismissed Robinson’s suit with prejudice.

       2
        A succession is the “transmission of the estate of the deceased to his successors.” La.
Civ. Code art. 871. The estate includes the “property, rights, and obligations that a person
leaves after his death.” La. Civ. Code art. 872.
       3
       The 1980 Agreement provided for $390,000 plus the $80,000 set forth in the
Agreement from 1971.
       4
         In the interest of clarity, much of the historical background that is not pertinent to
this decision is omitted.

                                              3
   Case: 11-30130        Document: 00511863828     Page: 4   Date Filed: 05/22/2012



                                        No. 11-30130

                               STANDARD OF REVIEW
      We review de novo the district court’s order on a motion to dismiss for
failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil
Procedure. In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.
2007). This court accepts all well-pleaded facts as true and views them in the
light most favorable to the plaintiff. Id.
      To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must
      plead enough facts to state a claim to relief that is plausible on its
      face. Factual allegations must be enough to raise a right to relief
      above the speculative level, on the assumption that all the
      allegations in the complaint are true (even if doubtful in fact).

Id. (Internal quotation marks, citations, and footnote omitted).
                                      DISCUSSION
I. Whether Arthur Robinson’s agreements to convey to his sisters and
Barq’s Beverages, Inc., certain property that he planned to receive from
his mother violate public policy and are void under Louisiana law.

      The district court granted the motion to dismiss, finding that Robinson
failed to establish that the various agreements in question were absolute
nullities. Specifically, in a bench ruling, the district court said:
            For the reasons stated, as pointed out by defense counsel, in
              5
      West and in the Planiol treatise, the fact that Mr. Robinson, Arthur
      Robinson agreed to bind himself to sell in the future any shares of
      BBI that he may obtain from his mother in any manner in the
      future does not legally equate to transferring an interest in his
      mother’s succession.
            I’m also granting the motion on the additional ground that
      under the so-called bona fide purchaser doctrine, where under
      Louisiana Civil Code the nullity of a contract does not impair the
      rights acquired through an onerous contract by a third party acting
      in good faith.



      5
          West v. West, 475 So. 2d 56 (La. 1985).

                                               4
   Case: 11-30130   Document: 00511863828      Page: 5   Date Filed: 05/22/2012



                                 No. 11-30130

            The plaintiff’s primary argument here in opposition to the
      motion on this ground was that the defendant was not a good-faith
      purchaser but, rather, a successor in interest, and for the reasons
      we’ve said, as has been mentioned here this morning, it seems to me
      based on what’s before the court at the present time, there is no
      evidence that the stock of the company was purchased but, rather,
      there was an asset purchase agreement; therefore, the defendant
      would not be considered a successor in interest. So for those reasons
      I’m going to grant the defendant’s motion and dismiss this matter.

      On appeal, Robinson asserts that he promised to sell the interest and
rights in BBI that he planned to receive from his mother’s succession while she
was still alive and that such promises are absolute nullities under Louisiana
law. Coca-Cola asserts that the agreements in question are not nullities and
that Louisiana law does not prohibit contracts involving property that one may
inherit.
      Robinson is correct that Louisiana law prohibits the succession of a living
person being the object of a contract based on centuries of legal principles.
      Article 1976 of the Louisiana Civil Code states: “The succession of a living
person may not be the object of a contract other than an antenuptial agreement.
Such a succession may not be renounced.” La. Civ. Code art. 1976 (1985).




                                        5
   Case: 11-30130       Document: 00511863828          Page: 6    Date Filed: 05/22/2012



                                       No. 11-30130

       Robinson cites various inapplicable and factually distinguishable6 cases
for the assertion that Robinson’s agreements violated Article 1976, but also
asserts that the holding in West v. West, 475 So. 2d 56 (La. App. 2d Cir.1985),
should be disregarded. We disagree.
       In West, the Louisiana Court of Appeal held that an “exchange deed” was
valid as it did not expressly convey a future interest. Furman West and Mollie
West acquired a tract of land consisting of approximately 270 acres. Furman
died, leaving one-half interest in the tract to his ten children in equal undivided
portions, and leaving his widow, Mollie, with her community one-half together
with usufruct over the other one-half. In 1979, an exchange deed was drawn up
and executed by Mollie and nine of her children that conveyed a full interest in
27 acres to one of the children, Rex West, with reservation of Mollie’s right of
habitation, and conveyed one-half of Rex’s interest in the remaining acreage to
Mollie and one-eighteenth to each of his siblings. Sibling Oran West refused to
sign the instrument and it was filed without his signature.
       Mollie died in 1982 and Rex filed suit the following year seeking a
partition by licitation of the 27 acres, asserting that his interest was 19/20ths
and Oran’s interest was 1/20th. Oran filed an answer alleging that the exchange



       6
         Cox v. Ahlefeldt, 308 So. 175, 180 (La. 1900) (An agreement providing for care of a
forced heir, who was an “imbecile,” in return for waiver of her inheritance rights was held to
have no effect under the Louisiana Civil Code.); Roy v. Roy, 382 So. 2d 253 (La. App. 3d Cir.
1980) (Deed of a house and twenty acres from two parents and two of three children to the
third child was found to be a simulation and of no effect rather than a nullity for sale of a
future succession.); Liles v. Bourgeois, 517 So. 2d 1078, 1079 (La. App. 3d Cir. 1987) (Court
invalidated a contingency fee contract between an attorney and a client wherein the fee was
to be based upon a sum equal to one-fourth of the client’s future inheritance from her mother
and affirmed the trial court judgment awarding the attorney a fee on the basis of quantum
meruit.); Successions of Plummer v. Plummer, 577 So. 2d 751 (La. App. 1st Cir. 1991) (Affirmed
a finding that the adoption of a wife by her husband was null and void); and Kibbe v. Lege, 604
So. 2d 1366 (La. App. 3d Cir. 1992) (Denied plaintiff’s attempt to recover through equitable
estoppel under an alleged oral promise by decedent to leave certain property to plaintiff upon
death of decedent.).

                                              6
   Case: 11-30130    Document: 00511863828      Page: 7    Date Filed: 05/22/2012



                                  No. 11-30130

deed was null. Shortly thereafter, Rex and the remaining siblings signed
identical ratifications of the exchange deed.
      The trial court found that the only possible interpretation was that the
intent of the parties was to contract with regard to Mollie’s future right of
succession. The Second Circuit Court of Appeal of Louisiana reversed and
remanded, finding that the deed was valid. In its analysis, the court cited
various authority for the proposition that the contract should be construed to
give legal effect to the intent of the parties. Id. at 58. The court also reviewed
relevant authority on the issue, including some of the cases cited by Robinson,
and the Planiol treatise. As quoted by the court, some notable language from the
Planiol Treatise, which Robinson also cites, includes:
      One should not consider as null an agreement whose execution is
      suspended until the death of a person, if its object is other than the
      succession. Such is the promise of a dowry payable at the death of
      the promisor: it will become exigible against the succession, but it
      is not, for that reason, a right in the succession which one can claim
      as heir.

Id. at 58-59. (Citing Planiol, Treatise on Civil Law §§ 1012-1015).
      The West court further stated:
            An overview of the scholarship and jurisprudence in the area
      establishes several general principles.       The law frowns on
      transactions that attempt to circumvent forced heirship. The law
      encourages amicable property disposition among family members.
      The prohibition against dealing in the succession of a living person
      is generally applied to transactions involving the succession itself
      rather than an interest in specific property.

West, 475 So.2d at 60. (Internal citations omitted). The court found: “Because
the deed itself did not convey Rex’s future interests expressly, it is more probable
than not that the intent was to convey the interests once they were obtained.
Such a reading gives effect to the exchange deed and meaning to the acts of
ratification.” Id.

                                         7
   Case: 11-30130   Document: 00511863828       Page: 8   Date Filed: 05/22/2012



                                  No. 11-30130

      In the instant case, Arthur agreed in the Rights Agreement to convey to
his sisters:
      [I]n equal portions, all of the right, title and interest of appearer,
      Arthur L. Robinson, in and to that certain license or franchise
      granted by Edward Barq, Sr. to Jesse L. Robinson . . . dated July
      31, 1934, as the same may have been subsequently amended by
      agreement dated March 13, 1939, by agreement dated March 24,
      1948, by agreement dated February 25, 1948, and by any other
      agreements that affect or may affect said license or franchise, it
      being the intention of the said Arthur L. Robinson to convey to said
      purchasers any and all right, title and interest which he presently
      has or may have in said license or franchise, without reservation,
      including, without limitation, all such right, title and interest which
      he acquired, may have acquired or was entitled to acquire by
      inheritance from his late Father, Jesse L. Robinson, and such right,
      title and interest, if any, which he may have otherwise acquired by
      any agreement or other instrument entered into with purchasers
      herein and/or his Mother, Mrs. Marie V. Robinson, it being the
      further intention hereof that vendor shall no longer possess any
      right or interest in, or the enforcement of, any agreements(s)
      previously entered into by the parties hereto and Mrs. Marie V.
      Robinson in connection with or affecting said license or franchise.

       Pursuant to the Share Agreement, Arthur sold to BBI his 198 shares of
BBI stock for $270,000. Contemporaneously, pursuant to the Agreement, Arthur
agreed to sell to BBI for $80,000 “all the shares of the common capital stock of
Barq’s which Robinson may receive from his mother, Mrs. Marie V. Robinson,
by inheritance and/or by gift inter vivos and/or mortis causa, or otherwise.” The
Agreement also set forth an escrow and payment schedule for disbursement of
the $80,000, depending upon when Arthur sold the shares to BBI, and included
a provision in the event that Arthur received no other shares.




                                        8
   Case: 11-30130    Document: 00511863828      Page: 9   Date Filed: 05/22/2012



                                  No. 11-30130

      Robinson asserts that both the Rights Agreement and the Agreement are
absolutely null as “attempts to sell rights whose coming into existence required
the death of Arthur Robinson’s mother.” However, as set out above, that
assertion is not supported by the very language of the Rights Agreement. These
1971 Agreements were executed contemporaneously. The Rights Agreement sets
out the scope of Arthur’s interests to be conveyed. The Rights Agreement states
on its face that it is conveying any interest obtained by inheritance only from his
father or acquired by other agreement with his mother or sisters. Robinson also
asserts that the “may have” language in the Rights Agreement refers to future
rights. We disagree, as “may have” appears to be referring to those rights
presently in existence of which he is possibly unaware. The additional language
in the separate Agreement regarding stock that Arthur may receive from his
mother is not a transaction involving the succession itself but rather an interest
in the mere possibility of specific property. See West, 475 So.2d at 60.
      Further, as stated previously, while the succession was pending, Arthur
contracted with his sisters and BBI to dispose of all interests he was to receive
through the succession for a total of $470,000. Arthur was also released from all
debts, expenses and taxes owed on behalf of Marie’s estate. Robinson asserts
that this 1980 Agreement is a nullity because it attempts to ratify the null
Agreement. Coca-Cola asserts that this 1980 Agreement does not seek to ratify
the Agreement, but rather “to effectuate the sale of Arthur Robinson’s 58 shares
of BBI and his remaining interest in the Succession of Marie Robinson.”
Inasmuch as the Agreement is not null, this argument is moot. Further, even
if it constitutes ratification, it is consistent with West. West, 475 So.2d at 57.
II. Whether Barq's, Inc., which purchased Barq's Beverages, Inc., or
Coca-Cola, which purchased Barq's, Inc., was a successor in interest to
Barq's Beverages.




                                         9
  Case: 11-30130    Document: 00511863828      Page: 10   Date Filed: 05/22/2012



                                  No. 11-30130

      Robinson asserts that the district court erred in not accepting as true it’s
“plausible allegations that Barq’s, Inc. also assumed the liabilities of BBI when
it purchased BBI’s assets,” and instead finding that Coca-Cola was not a
successor in interest. As the contracts are not null, this issue is moot. However,
even if the contracts were nullities, Robinson’s “plausible allegation” is not
supported by the language in the Liquidation Agreement, which provided for the
sale of “certain assets” of BBI to Barq’s, Inc. BBI’s remaining assets, stock and
liabilities remained with BBI until liquidation. As cited by Coca-Cola, the
purchase of some assets does not amount to a merger, and “thus the successor
corporation is not liable for the acts or omissions of the predecessor.” Maltese v.
Sunbeam-Oster Co., Inc., 1993 WL 386300 (E.D. La. 1993) (citing LeBlanc v.
Adams, 510 So. 2d 678, 682 (La. App. 4th Cir. 1987). Further, if Barq’s, Inc., is
not a successor in interest to BBI, it is impossible to make the leap to Coca-Cola,
the subsequent purchaser of Barq’s, Inc., being a successor in interest to BBI.
Therefore, as discussed below, Coca-Cola is a good faith purchaser.
III. Whether The Coca-Cola Company is a good faith purchaser of
Barq's, Inc.
      Robinson also asserts that Coca-Cola was aware of the nullity of the
agreements at issue because prior to the “merger” with Barq’s, Inc. Coca-Cola’s
attorneys reviewed the agreements before they then “proceeded with the merger
despite being aware of the absolutely null contracts, thereby accepting the
infinite risk inherent in basing one’s ownership upon transactions that are void
and nonexistent as being antithetical to sound public policy.”
      As the agreements are valid, this argument is moot. However, even if the
agreements were nullities, this argument lacks merit. As stated in issue two,
neither Barq’s, Inc., or Coca-Cola is a successor in interest to BBI. Therefore,
Coca-Cola is protected. Further, even if Barq’s, Inc., was a successor in interest,




                                        10
  Case: 11-30130     Document: 00511863828     Page: 11   Date Filed: 05/22/2012



                                    No. 11-30130

Coca-Cola would nonetheless be protected as a good faith purchaser of Barq’s,
Inc., as set out by Article 2035 of the Louisiana Civil Code, which states:
      Nullity of a contract does not impair the rights acquired through an
      onerous contract by a third party in good faith.

      If the contract involves immovable property, the principles of
      recordation apply to a third person acquiring an interest in the
      property whether by onerous or gratuitous title.

La. Civ. Code art. 2035.
      Robinson asserts that Coca-Cola was not a purchaser in good faith because
it had notice of the absolutely null agreements when it “merged” with Barq’s,
Inc., in 1995. Robinson bases this argument on the Coca-Cola executives
“fiduciary duty to the company’s stockholders to conduct a due diligence review
of Barq’s, Inc.’s rights to Barq’s root beer before it paid its owners over
$91,000,000. Certainly, the failure to review the documents in question would
constitute a significant breach of those fiduciary duties and expose the company
and its executives to liability.”
      Article 2033 states:
      An absolutely null contract, or a relatively null contract that has
      been declared null by the court, is deemed never to have existed.
      The parties must be restored to the situation that existed before the
      contract was made. If it is impossible or impracticable to make
      restoration in kind, it may be made through an award of damages.

      Nevertheless, a performance rendered under a contract that is
      absolutely null because its object or its cause is illicit or immoral
      may not be recovered by a party who knew or should have known of
      the defect that makes the contract null. The performance may be
      recovered, however, when that party invokes the nullity to
      withdraw from the contract before its purpose is achieved and also
      in exceptional situations when, in the discretion of the court, that
      recovery would further the interest of justice.




                                        11
  Case: 11-30130      Document: 00511863828        Page: 12    Date Filed: 05/22/2012



                                     No. 11-30130

      Absolute nullity may be raised as a defense even by a party who, at
      the time the contract was made, knew or should have known of the
      defect that makes the contract null.

La. Civ. Code art. 2033.
      If Coca-Cola “knew or should have known of the defect that makes the
contract null” just because Robinson believes it must have reviewed the
contracts between Arthur, his sisters, and BBI pursuant to the purchase of
certain assets from Barq’s, Inc., then Robinson would absolutely also be charged
with knowledge because Arthur was an actual party to the contract. As such,
Arthur would have had to “invoke the nullity to withdraw from the contract
before its purpose is achieved.” The purpose of the contract, to sell Arthur’s
rights, was achieved years before7 the commencement of this action, which was
filed in 2010.
                                   CONCLUSION
      As Arthur Robinson’s agreements to convey his interests to his sisters and
BBI were not null, Barq’s, Inc./Coca-Cola was not a successor in interest, and
Coca-Cola is a good faith purchaser. Hence, the district court properly granted
Coca-Cola’s motion to dismiss. Therefore, we affirm.
                                                                          AFFIRMED.




      7
        The 1980 Agreement provided for quarterly payments for 15 years beginning on
January 1, 1981. Pursuant to the record, that would have been the latest possible time for
achievement of the contract.

                                           12